DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Drawings
The drawings filed on 07/14/20 are accepted.

Examiner’s Note - 35 USC § 101
Claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101. Under step 2A, prong two, the claims, as amended, recite additional elements that integrate the judicial exception into a practical application. The amended claims specify a motor having a particular lobe configuration, which apply any possible judicial exception with, or by use of, a particular machine, that is, the motor. Also, the examiner was persuaded by the applicant’s following 07/13/22 argument:

    PNG
    media_image1.png
    397
    879
    media_image1.png
    Greyscale

Since the claims recite additional elements that integrate the judicial exception into a practical application, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amorim et al NPL (Amorim D., Hanley C., Varco, National Oil, Leite, D.J., Petrobras – “BHA Selection and Parameter Definition Using Vibration Prediction Software Leads to Significant Drilling Performance Improvements”; This paper was prepared for presentation at the SPE Latin American and Caribbean Petroleum Engineering Conference held in Mexico City, Mexico, 16-18 April 2012.) in view of Samuel NPL (Samuel, Robello; Halliburton – “Vibration Analysis in Riserless Conditions”; This paper was prepared for presentation at the 2012 IADC/SPE Drilling Conference and Exhibition held in San Diego, California, USA 6-8 March 2012.).

With respect to claims 1, 8, and 15, Amorim et al NPL discloses:
A system (claim 1) (abstract); a method (claim 8) (abstract); a non-transitory computer readable medium (suggested by computer processing teaching of page 2, paragraph 10)
a processor (suggested by computer processing teaching of page 2, paragraph 10)
a memory including instructions that are executable by the processor for causing the processor to (suggested by computer processing teaching of page 2, paragraph 10; computers suggest memories)
receive a plurality of sets of drilling parameter values associated with a drilling operation involving drilling a wellbore through a subterranean formation using a drill string (page 5, paragraph 4 states, “The DDDR’s were used to provide actual downhole measurements during both operations … with each DDDR tool monitoring vibration levels, shocks, downhole RPM and temperature.”)
receive a plurality of depth values associated with the plurality of sets of drilling parameter values, each depth value corresponding to a particular set of drilling parameter values in the plurality of sets of drilling parameter values (figure 3; page 5, paragraph 3 states, “the prediction of undesired level of vibrations were plotted in a depth based chart …”; page 7, paragraph 3 states, “the applied drilling parameters followed the conventional recommendations for the drilling process, and the bit drilled additional 300 meters … before reaching total depth …”)
provide the plurality of sets of drilling parameter values as input to a drill string model to receive a plurality of critical speed predictions as output from the drill string model, each critical speed prediction being determined by the drill string model based on a respective set of drilling parameter values of the plurality of sets of drilling parameter values (abstract and page 2, paragraph 10 teaches Finite Element Analysis, which provides a method to model systems. The software serves as vibration prediction software (see title); see also figure 1, which provides critical speed analysis) 
generate a plurality of speed-depth mappings based on the plurality of critical speed predictions and the plurality of depth values, each speed-depth mapping including (i) a respective critical-speed prediction from among the plurality of critical speed predictions and (ii) a respective depth-value associated with the respective set of drilling parameter values used by the drill string model to determine the respective critical-speed prediction (see case studies that begin on page 5 and figures 1-2 that perform critical speed analysis) 
generate a graphical user interface including the plurality of speed-depth mappings for display on a display device, the plurality of speed-depth mappings in the graphical user interface being usable to reduce vibrations in the drill string at the plurality of depth values during the drilling operation (page 1, paragraph 3 states, “The software graphically presents the results …”; page 3, paragraph 4 states, “methods help to reduce the chances of encountering damaging vibration events …”; see also page 5)
With respect to claims 1, 8, and 15, Amorim et al NPL differs from the claimed invention in that it does not explicitly disclose: 
a motor having a particular lobe configuration
providing the plurality of sets of one or more motor parameters
critical speed prediction being determined by the drill string model based on the one or more motor parameters, wherein the one or more motor parameters include the particular lobe configuration of the motor
With respect to claims 1, 8, and 15, Samuel NPL discloses:
a motor having a particular lobe configuration (page 2, paragraph 2 states, “The critical speed is a range of rotational frequencies that coincide with the natural frequencies of the system … Generally, several variables in the dynamic system contribute to the critical speed, such as mass of the drillstring components, freedom of movement, eccentricity, motor/rotor lobes, eccentricity of the motor shaft …and other factors with respect to drill string condition … a motor with a lobe configuration … Therefore, the placement of the motor or rotary steerable tool in the BHA is important.”)
providing the plurality of sets of one or more motor parameters (obvious in view of Samuel NPL page 2, paragraph 2)
critical speed prediction being determined by the drill string model based on the one or more motor parameters, wherein the one or more motor parameters include the particular lobe configuration of the motor (obvious in view of Samuel NPL page 2, paragraph 2)
With respect to claims 1, 8, and 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Samuel NPL into the invention of Amorim et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of taking into account parameters that could contribute to the critical speed of the system.

With respect to claims 2, 9, and 16, Amorim et al NPL, as modified, discloses:
generate a range of candidate bit speeds (figures 1-2; see String RPM X-axis)
for each candidate bit speed in the range of candidate bit speeds: determine a respective vibration response associated with the candidate bit speed (figures 1-2; see page 4, paragraph 1, which discussed lateral events at different RPM ranges)
determine if the respective vibration response exceeds a predefined threshold limit (page 4, paragraph 1 states, “The 26’’ hole section analysis from the model shows high risks of lateral vibration events at the range of 45 to 75 RPM (depicted as yellow triangles in the chart). These yellow triangles can broadly be construed to serve as threshold indicators.)
flag the candidate bit speed as a critical speed if the respective vibration response is greater than or equal to the predefined threshold limit (suggested by looking at the graphs; the “flagging” can be a mental note based on observation of the data on the graph)
flag the candidate bit speed as a non-critical speed if the respective vibration response is below the predefined threshold limit ((suggested by looking at the graphs; the “flagging” can be a mental note based on observation of the data on the graph)

With respect to claims 3, 10, and 17, Amorim et al NPL, as modified, discloses:
wherein the drill string model is configured to determine the respective vibration response based on a damping effect of substance in the drill string (see disclosure of Asymmetric Vibration Damping Tool (AVDT) in Well 2 Performance section on page 7; see also damping teachings under “Fundamentals” section starting on page 1.)

With respect to claims 4, 11, and 18, Amorim et al NPL, as modified, discloses:
wherein the drill string model is configured to determine the respective vibration response based on the one or more motor parameters (obvious in view of combination; Amorim et al NPL page 3, paragraph 6 discloses downhole motor assemblies; see also Amorim et al NPL page 5, paragraphs 2-3 for more drilling motor teachings; Samuel NPL discloses motor parameters on page 2, paragraph 2)

With respect to claims 5, 12, and 19, Amorim et al NPL, as modified, discloses:
wherein the one or more motor parameters further includes an eccentricity of the motor (Samuel page 2, paragraph 2 discloses eccentricity)

With respect to claims 6 and 13, Amorim et al NPL, as modified, discloses:
wherein the memory further includes instructions that are executable by the processor for causing the processor to receive the plurality of sets of parameter values from one or more sensors coupled to the drill string  (see sensor teachings on page 5, paragraph 4; Amorim et al does not explicitly teach the memory including instructions that are executed by a processor to cause the claimed receiving of sensor data, but it is obvious, in view of the fact that Amorim et al teaches both computer processing and BHA sensor)

With respect to claims 7, 14, and 20, Amorim et al NPL, as modified, discloses:
wherein the memory further includes instructions that are executable by the processor for causing the processor to adjust a drilling parameter value associated with the drilling operation so as to prevent a drill bit of the drill string from rotating at a critical speed included in the plurality of critical speed predictions when the drill string is at a particular depth that is associated with the critical speed in the plurality of speed-depth mappings  (obvious in view combination; note purpose of the Finite Element Analysis software disclosed by Amorim et al; Amorim et al does not explicitly state that the processor performs this claimed task, but it is obvious; page 2, paragraph 10 discloses avoiding encountering resonant modes of vibration while drilling and the purpose of predicting vibration throughout Amorim et al is to prevent unwanted vibrations. Furthermore, note critical speed teachings of Samuel NPL)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/17/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857   
10/18/2022